Citation Nr: 1607215	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-31 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for chronic thoracolumbar strain ("low back disability") prior to May 29, 2015, and in excess of 40 percent thereafter.

2.  Entitlement to an initial compensable disability rating for residuals of second metacarpal fracture of the right hand.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for chronic thoracolumbar strain and assigned a 20 percent disability rating, effective November 29, 2010.  Additionally, in a November 2011 rating decision, the RO granted service connection for residuals of second metacarpal fracture of the right hand and assigned a noncompensable disability rating, effective November 29, 2010.  Subsequently, in a January 2013 rating decision, the RO assigned an earlier effective date of December 17, 2009 for the grant of service connection for chronic thoracolumbar strain.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in October 2013.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In January 2015, the Board remanded the Veteran's claims for further development.  Thereafter, in a September 2015 rating decision, the AOJ increased the Veteran's disability rating to 40 percent for the low back disability, effective from May 29, 2015.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected low back disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the Veteran's claim.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years, and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

Outstanding Records

The record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  Specifically, in February 2012, the AOJ associated all available VA treatment records with the claims file.  These records are dated from February 2011 to September 2011.  At the October 2013 hearing, the Veteran testified that he had not received any additional VA treatment since September 2011.  However, he also testified that he was in the process of "trying to get re-enrolled" at the VA Medical Center (VAMC).  Recently obtained private treatment records show that the Veteran is followed at a VAMC for his low back condition.  See, e.g., January 2014 Private Treatment Record; October 2014 Private Treatment Record.  Upon remand, the AOJ should obtain all outstanding VA treatment records dated from September 2011 to the present.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

The record also suggests that the Veteran is currently participating in the VA Vocational Rehabilitation Program.  See June 2015 Notification Letters.  VA Vocational Rehabilitation records are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records as they may affect the Veteran's claim.

TDIU

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record indicates that the Veteran may be unemployable due, in part, to his service-connected low back disability.  Specifically, the Veteran reported that he is unable to work due to his low back disability.  See December 2011 Notice of Disagreement.  Additionally, the May 2015 VA examiner indicated that the Veteran's low back disability impacts his ability to work and reported that the Veteran "stopped working due to back problems and inability to bend or lift and squatting."  The Board finds that this evidence reasonably raises a claim for total disability rating for compensation based on unemployability due to the Veteran's service-connected low back disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the AOJ should develop a claim for TDIU in accordance with Rice as indicated below.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  Each executed form should be returned to VA.  

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from September 2011 to the present.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

3. Obtain the Veteran's complete Vocational Rehabilitation record and associate it with the claims file.  If no such records are located, that fact should be documented in the claims file.  

4. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim, including a claim of entitlement to a TDIU due to a service-connected low back disability.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




